Citation Nr: 1135919	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for an amputation of the left leg below the knee.

2.  Entitlement to service connection for an amputation of the right leg above the knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  

In April 2011 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's left leg amputation is not shown to be causally or etiologically related to service.

2.  The Veteran's right leg amputation not shown to be causally or etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's left leg amputation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for the Veteran's right leg amputation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case seeks service connection for bilateral leg amputations.  He contends that his left knee was injured in service and was improperly treated, which eventually led to the amputation of his lower left leg.  He further contends that the resulting overuse of his right leg resulted in the amputation of that leg as well.
	
To establish service connection the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  
Here, the first element of service connection has been met.  On VA examination in May 2011 the Veteran was diagnosed with a below-the-knee amputation on the left, and an above-the-knee amputation on the right.   

Regarding the second element of a service connection claim, that of an in-service incurrence of a disability, the Board notes that there are no service medical records to document any in-service injury or treatment.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  Here, for purposes of this decision, the Board will concede the in-service incurrence of a left knee injury.  The Veteran testified that during basic training he injured his left leg and that the following day his knee was drained of yellow pus.  He testified that on several occasions subsequent to this injury, his left knee again swelled and required drainage, and that he was returned to duty on each instance following the procedure.  The Veteran is competent to report his left knee symptoms and treatment in service because this requires only personal knowledge, not medical expertise, as it comes to the Veteran and his witnesses observed through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to doubt the Veteran's credibility.

Despite this, there is no medical evidence of record linking the Veteran's current amputations to the in-service accident.  On VA examination in May 2011, pursuant to the Board's remand instructions, the examiner presumed the in-service incurrence of a left knee injury.  Despite this, on review of the medical record the examiner concluded, "the patient had peripheral vascular disease and this was the cause of his amputations. Consequently, it is my opinion that his amputation was not related to his service connected injury, but rather to a nonservice connected peripheral vascular disease."  The medical record is completely devoid of any nexus evidence to the contrary.  To the extent the Veteran alleges his right leg amputation is due to his left leg amputation, secondary service connection cannot be justified since the Veteran is not service-connected for his left leg disability.  

The Board notes that the Veteran has contended on his own behalf that his current conditions are related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his bilateral leg amputations.  
Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds that the probative value of such allegations are outweighed by the medical findings of the May 2011 examiner, who despite conceding an in-service knee injury, indicated that the current conditions are unrelated to this injury.  Given this, the Board cannot find that the Veteran has suffered continuously from a bilateral leg disorder stemming from the in-service injury.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board also emphasizes the multi-year gap between discharge from active duty service and the amputations.  The Veteran was discharged in 1947, and while he suffered from isolated knee problems over the years, including in 1953, 1976, and 1981, his amputations did not take place for nearly 50 years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Moreover, the Veteran's report of the etiology of his amputations is internally inconsistent.  For example, in a June 2010 VA treatment record, it was noted that the left leg amputation was completed in 1995, and had begun with pain in the left foot, not his left knee stemming from a 1947 in-service injury.  The Veteran reported having had several bypass operations that did not work, and that an amputation was the solution.  As for the right leg, he reported having developed an ingrown toenail which did not heal, and was told the blood supply in his right leg was too poor and that an amputation was necessary.  This is different from the Veteran's account of overusing the right leg.  In short, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's amputations has not been established.
For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claims are denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained and he has been afforded a VA examination.  He had a personal hearing before the Board in March 2011.  Exhaustive attempts to obtain his service treatment records have been made, and it has been determined the records were destroyed by fire and are not capable of reconstruction.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for an amputation of the left leg below the knee is denied.

Service connection for an amputation of the right leg above the knee is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


